



COURT OF APPEAL FOR ONTARIO

CITATION: St. James No. 1 Inc. v. VanderWindt, 2018 ONCA 44

DATE: 20180119

DOCKET: C63876

Feldman, Pepall and Huscroft JJ.A.

BETWEEN

St. James No. 1 Inc.

Applicant

(Appellant)

and

Ed
    VanderWindt, Chief Building Official

and The
    City of Hamilton

Respondents

(Respondents)

Justin Nasseri, for the appellant

Daniell Bartley, for the respondents

Heard and released orally: January 12, 2018

On appeal from the judgment of Justice David Broad of the
    Superior Court of Justice, dated May 8, 2017, with reasons reported at 2017
    ONSC 2815.

REASONS FOR DECISION

[1]

The City of Hamilton decided to reject the appellants application to demolish
    a building it owned that had been designated as a heritage building. The city
    sent a written notice to the appellant, a corporation. The notice was not sent
    to the registered address of the appellant, but to its sole director at his
    residential address.

[2]

Section 34(4) of the
Ontario Heritage Act
, R.S.O. 1990, c. O.18 (the 
Act
),
deems a municipality to have
    consented to such an application if the council fails to notify the owner
    under clause (2) (b) within the time period mentioned in subsection (2).
    Section 67(1) of the
Act
provides for service of documents under the
Act
.
    It provides that service is sufficiently given if done in one of four ways,
    including by mail under subsection (1)(b), as follows: by mail to the last
    known address of the person to whom delivery or service is required to be
    made.

[3]

The appellant submits that because the city did not serve the notice to
    the registered address of the appellant, its last known address, the city did
    not comply with s. 67(1)(b), and therefore the deeming provision took effect.

[4]

The application judge responded to this issue by making the following
    finding at para. 30 of the reasons, as follows:

In the present case not only did the City of Hamilton take
    a positive step to give notice to the owner, the notice that it gave was
    addressed to the sole director and officer of the owner Corporation (and
    therefore the sole directing mind of the Corporation) who actually received it.

[5]

In our view, on the unique facts of this case, the application judge
    made no error in that finding.

[6]

The appeal is therefore dismissed with costs to the respondent fixed in
    the amount of $9,000, inclusive of disbursements and HST.

K.
    Feldman J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


